Citation Nr: 1805946	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability  due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1976, and from October 1977 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted an increased rating, from 30 to 50 percent, for PTSD.  

In January 2011, the Veteran testified before a Decision Review Officer (DRO).  On October 30, 2012, the Veteran appeared at a Board hearing before Veterans Law Judge (VLJ) Cheryl Mason.  Since that time, VLJ Mason has been sworn in as the Board's Chairman.  Pursuant to 38 U.S.C. 7102(b), a proceeding may not be assigned to the Chairman as an individual member.  However, the Chairman may participate in a proceeding, such as this, which has been assigned to a panel.  

In April 2014, the Board remanded PTSD claim to the Agency of Original Jurisdiction (AOJ).  At that time, the Board reasonably construed the record as including a request for a TDIU consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that matter as well.  In a May 2015 rating decision, the RO increased the rating for PTSD to 70 percent effective from the date of claim July 14, 2008.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his PTSD claim, the claim remained active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also in May 2015, the RO issued a supplemental statement of the case (SSOC) denying TDIU.  Both matters were returned to the Board, and were again remanded for necessary action in July 2017.  As the requested treatment records and medical examinations were obtained, and the AOJ has readjudicated the matters in an SSOC, the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking, and mood due to symptoms such as difficulty sleeping, irritability, anger, anxiety, depression, avoidance, and inability to establish and maintain effective relationships, but not by total occupational and social impairment.

2.  Throughout the relevant period, the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  Entitlement to a TDIU is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

      Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

      Analysis

The Veteran's PTSD is assigned a rating of 70 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants the maximum, 100 percent disability rating. 

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION , DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]). During the period on appeal, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130 , see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

Historically, GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

VA examinations as well as treatment records reflect ongoing treatment and medication for chronic PTSD throughout the appeal period.  These records are essentially consistent with the Veteran's Board testimony in 2012.  However, at no time have the PTSD symptoms been assessed by a mental health professional as causing total and occupational impairment.  For instance, a PTSD examination report dated in May 2015 contains the examiner's assessment that the PTSD caused symptoms commensurate with a 70 percent rating under DC 9411- occupational and social impairment, with deficiencies in most areas.  His symptoms were noted to be exacerbated by the recent death of his wife as well as his stressors at work, but still not productive of total occupational impairment.  The examiner emphasized the Veteran's more than 12-year work history and his recent lack of being "written up" at work.  In this regard, the Board notes that the Veteran has been employed as a patient driver at VA for many years.  

During the 2015 examination, mental status examination revealed that appearance and activity were normal.  His attitude was pleasant, polite and cooperative.  His speech was fluent, coherent, and without pressure or latency.  His mood was anxious and depressed.  His affect was deemed appropriate and his mood congruent.  He denied any hallucinations.  His thought flow was spontaneous, linear, logical and goal directed.  His thought content revealed no delusions.  There was neither looseness of association nor flight of ideas.  He denied suicidal or homicidal ideation.   He was alert and oriented to all spheres.  His attention was fair.  The examiner opined that the symptoms of PTSD do not prevent the Veteran from engaging in gainful employment with physical or sedentary work.  

Earlier VA PTSD examinations in September 2009 and October 2008 reflect a similar degree of impairment, and also indicate GAF scores of 50 and 53 respectively.  

VA treatment records dated from 2009 through 2010 show that the Veteran was having considerable anger related to incidents at his job on a frequent basis.  He was never homicidal or suicidal, however.  GAF was assessed from 38 to 42.  Mental status examinations, however, reflected largely mild findings, in line with those indicated in the May 2015 examination.  Also, in October 2008 and July 2009 letters, the Veteran's VA treating psychiatrist indicated that the Veteran was significantly limited due to PTSD during periods of exacerbation.

A VA psychiatry outpatient note dated in May 2017 reflects that the Veteran was continuing to report stress in the workplace.  He reported that he continued to feel discriminated against on the job.  He was sad and missing his wife of 34 years who had recently died of cancer.  He reported that counseling was somewhat helpful.  He continued with his PTSD medication.  He was appropriately dressed and groomed.  Mental status examination revealed normal appearance and activity.  He was pleasant, polite and cooperative.  His speech was fluent, coherent, not pressured and without latency.  His mood was anxious and euthymic.  His affect was appropriate and his mood was congruent.  He denied any hallucinations.  His thought flow was spontaneous, linear, logical and goal directed.  There were no delusions.  There was neither looseness of association nor flight of ideas.  He denied suicidal or homicidal ideation.   He was alert and oriented to all spheres.  His attention was fair.  A highly similar mental status evaluation was recorded during a January 2017 visit.

Thus, based on the above record, while severe impairment is demonstrated, total occupational and social impairment due to PTSD has not been shown or approximated.  There is no compelling indication of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of the Veteran's actions during his examinations suggests such severity of PTSD symptoms.  Moreover, the statements, set forth in the most significant detail during hearing before one of the undersigned as well as at the 2015 VA examination and in treatment records, are largely not suggestive of such total impairment.  Rather, they indicate he has stress due to work and more recently, sadly, due to his wife's passing away.  Here, the Board notes that the Veteran's complaints repeatedly reflect he denied suicidal thoughts at examinations and treatment appointments.  Even when we accept his testimony that he experiences suicidal ideation, such ideation was infrequent (approximately every six months).  The Board assigns significant probative weight to the assessment of the well-informed May 2015 VA examiner on this matter, as it is made by a trained professional and is supported by significant rationale.  While the 2009-2010 GAF scores were indeed low, the accompanying findings mental status examinations, and subsequent findings, persuade the Board that the actual level of functioning is severely impaired but has never been tantamount to total impairment.  

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, an increased rating for PTSD is not warranted.  The Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

II.  TDIU

      Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the Veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C. § 5107, 38 C.F.R. § 4.3.

      Analysis

The Veteran's service connected disabilities include PTSD, rated 70 percent, residuals of right ankle fracture, rated 10 percent, residuals of status post bunionectomy right first and fifth metatarsals, rated 10 percent, and right knee strain and scar of the right buttock, both rated noncompensable.  The combined disability rating is 80 percent effective July 14, 2008.  The initial rating percentage threshold is met for consideration of a TDIU under 38 C.F.R. § 4.16(a) for the period on appeal.  

The Veteran argues that he is primarily entitled to TDIU due to PTSD.  The record does not reflect that the Veteran has submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), although one was mailed to him with the May 2015 SSOC.  The Board notes that this form includes sections regarding employment and education history.  In any event, it appears from the evidence of record that throughout the period on appeal, the Veteran has held a job as a driver for VA.  His work has been described as being on a full-time basis.  See, e.g., BVA hearing transcript, p. 8.  His job involves driving VA patients to and from their appointments, including from Martinsburg to Baltimore.  The VA examination and treatment record is replete with reference to the fact that the Veteran has held this job continuously throughout the period on appeal, though he reportedly finds it stressful and loses two to three days of work per month due to PTSD.  See, e.g., September 2009 and May 2015 VA examination reports.  He did initially report at his October 2008 VA examination that although he had worked as a driver for VA for the previous seven to eight years, he was now on limited duty due to back pain.  However, the extensive subsequent records do not indicate he is on limited duty, nor has the Veteran continued to asserted as such.  

Here, it is not in dispute that the Veteran's service-connected disabilities, most notably PTSD, considerably impact his ability to work.  Nonetheless, it remains equally uncontroverted that he continues to be employed at VA as a driver on a full time basis.  The overwhelming weight of the competent evidence demonstrates that he is not unemployable due to his service-connected disabilities.  See, e.g., May 2015 VA psychologist's opinion that the Veteran was less likely than not precluded from employment due to PTSD.  This examiner cited successful employment for 12+ years in support of the conclusion.  Subsequent VA treatment records dated into 2017 reflect that he continues to work, albeit with stressors to include feeling discriminated against.  

In contrast to the May 2015 opinion the Veteran's VA staff psychiatrist wrote in October 2008 that although the Veteran was working as a driver, he was, "clearly unemployable and at risk for further decompensation."  This examiner also explained in July 2009 that the Veteran encountered difficulties during periods of exacerbation of PTSD.  The Board does not find the opinion of this psychiatrist to be highly probative as to the issue of actual unemployability, as it was acknowledged within the opinion itself that the Veteran was actually working.  Clearly, this examiner believes that the Veteran has significant occupational limitations due to PTSD, and the Board does not disagree with this conclusion.  

Significantly, VA treatment record reflects that the Veteran performs ongoing activities commensurate with employment.  Notably, the Veteran trains and competes in the National Golden Age Games, and even won multiple awards and placed high in the May 2017 competition in Biloxi, Mississippi.  His events included javelin, badminton, shot put and horseshoes.  A May 2017 Golden Age Games Training note reflects that this year was the Veteran's return to the team after a three year absence from the event.  He had not been able to work out as often due to his schedule, but attended multiple training sessions in the last three months prior to the games.  He was going to focus on strength training moving forward, and he planned to get in the gym for more workout time this season.  He reportedly did very well in all events, planned on attending next year, and planned to improve his preparation.  

The Board cites to these activities to emphasize that not only is the Veteran working at VA as a driver, he is clearly not precluded by any of his service-connected disabilities from performing other physical and mental activities associated with securing and maintaining gainful employment.  

In sum, the Board finds that, throughout the relevant period, the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disability.  As such, the Board concludes that entitlement to a TDIU is not warranted and the Veteran's claim is therefore denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

III.  All Claims

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In October 2017, the Veteran reported he had no additional evidence, waived his right to have the case remanded to the AOJ and indicated his desire to proceed with adjudication of his appeal at BVA.



ORDER

A rating in excess of 70 percent for PTSD is denied.  

TDIU is denied.




__________________________                      __________________________
              C. TRUEBA			H. N. SCHWARTZ
             Veterans Law Judge,                                        Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals




__________________________
C. MASON
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


